Citation Nr: 1619883	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  07-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 9, 1965, to May 19, 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The VA RO in Nashville, Tennessee is currently the Agency of Original Jurisdiction.

In his June 2007 VA Form 9, the Veteran requested a hearing before the Board at a local VA office.  A hearing was scheduled for July 2009, and the Veteran failed to appear because he was in the hospital at the time.  As such, the Board remanded the Veteran's claim in November 2010 to afford him a new hearing date.  In January 2011, the Veteran filed a motion for a new hearing and requested to have his representative appear on his behalf due to health issues.  That motion was granted, and in April 2011 the Veteran's claim was remanded to schedule him for another Travel Board hearing.  The Board sent the Veteran a June 2011 letter scheduling his hearing for July 2011; the Veteran did not respond to that letter and it was not returned as undeliverable.  The Veteran failed to appear at the July 2011 hearing without an explanation.  Having afforded the Veteran a second opportunity for a hearing with no explanation for not attending, and considering that the Veteran has not requested another hearing date, the Board concludes the Veteran no longer wants a hearing.

The record before the Board consists of the Veteran's electronic records within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

While the Board regrets the additional delay, an additional remand is required prior to adjudicating the Veteran's claim.

In December 2012, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran appealed that determination and in a July 2013 Joint Motion for Remand the parties found that the decision was based on incomplete VA treatment records before the Board; specifically, the parties determined that the treatment records associated with the evidence of record had been submitted by the Veteran himself.  Notably, the parties also pointed out that the records referenced a July 5, 2007, mental status examination, which was not associated with the evidence of record.  Following a thorough review of the evidence, the Board finds the VA treatment records associated with the electronic evidence before the Board are still not complete.  Accordingly, a remand is required to obtain all outstanding VA treatment records and associate them with the Veteran's electronic claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

The Board also notes that the evidence of record contains an August 1995 Social Security Administration (SSA) determination, finding that the Veteran had severe anxiety neurosis and depression, which had precluded him from working since February 1992.  This document is annotated with the Veteran's handwriting and appears to have been submitted by the Veteran himself, but his complete SSA records are not associated with the evidence of record.  On remand, the originating agency must also attempt to obtain those records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

While the case is in remand status, a final attempt must be made to obtain signed medical authorizations from the Veteran for his identified private treatment records from John Umstead Hospital and the state hospital in Butner, North Carolina.

Accordingly, the case is REMANDED to the RO or Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should provide to the Veteran and request that he complete and return separate medical authorization forms for VA to obtain private treatment records from "John Umstead Hospital" and the state hospital in Butner, North Carolina.  The Board notes that Central Regional Hospital is a mental hospital in Butner, North Carolina, administered by the North Carolina Department of Health and Human Services.

If the Veteran responds but his response is incomplete, the RO or AMC must advise him that his response is incomplete and of the additional information that is required.

If the Veteran provides the identifying information and the release sought, the RO or AMC must attempt to secure complete copies of the identified treatment records.  If the RO or AMC is unable to secure the records, determines the records do not exist, or otherwise determines that further attempts to obtain the records would be futile, it must inform the Veteran and his representative in writing in accordance with 38 C.F.R. § 3.309(e).  The Veteran and his representative must then be given an adequate opportunity to respond.

2.  The RO or AMC should undertake appropriate development to obtain any other outstanding medical records pertinent to the Veteran's claim, to include the following:  

* All VA treatment records from the Salisbury VAMC dated prior to August 15, 2007, and beginning August 27, 2007, to the present;

* All VA treatment records from the Mountain Home VAMC dated prior to October 24, 2008;

* The Veteran's complete Social Security Administration records.

If, after making reasonable efforts to obtain the named records the RO or AMC is unable to secure same, determines that further efforts to obtain them would be futile, or determines that the records do not exist, it must notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e) (2015).  The Veteran and his representative must then be given an adequate opportunity to respond.

3.  The RO or AMC should also undertake any other development it deems to be warranted as suggested by any additional evidence received.

Specifically, if the identified private mental health records are received, a new VA examination and medical opinion are required.

4.  Then, the RO or AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

